Citation Nr: 1031096	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for urinary urgency and 
hesitancy, to include as secondary to service-connected lumbar 
strain with degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran had active duty from September 1987 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In the June 2004 
rating, the RO denied the claim of entitlement to service 
connection for pain in the lower back with no feeling from the 
midriff area down to feet in both legs and buttocks, with 
decreased weakness in both legs, difficulty urinating, and a 
decrease in sex drive.

In January 2008, the RO granted service connection for lumbar 
strain with degenerative disc and joint disease, right lower 
extremity radiculopathy, and left lower extremity radiculopathy.  
The January 2008 rating decision also awarded the Veteran special 
monthly compensation based on loss of use of creative organ, 
effective February 13, 2007.  As a result, service connection for 
urinary urgency and hesitancy became the remaining issue on 
appeal.  

The Veteran failed to appear at an October 2008 scheduled 
hearing, and his request for a hearing is deemed withdrawn.  See 
38 C.F.R. § 20.703 (2009). 

In December 2008, the Board remanded this case to the Appeals 
Management Center (AMC), in Washington, DC, for additional 
clinical information and development.  Additional evidence in the 
form of statements from the Veteran was received by the Board in 
August 2009 and October 2009.  Initial consideration by the RO 
was waived for at least one of the statements, but not the other.  
Because the matter was remanded, however, the evidence was 
considered by the RO on remand.  See 38 C.F.R. § 20.1304(c) 
(2009).

In November 2009, the case was again remanded for further 
development.  This having been completed, the matter has been 
returned to the Board for further review. 


FINDING OF FACT

The preponderance of the evidence does not demonstrate that a 
urinary disorder, to include urinary urgency and hesitancy, is 
causally or etiologically related to the Veteran's period of 
active service, nor does the medical evidence show that such 
condition is secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for urinary urgency and 
hesitancy, to include as secondary to service-connected lumbar 
strain with degenerative disc and joint disease, have not been 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp 2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the 
RO notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  While the Veteran was not notified of 
the process by which initial disability ratings and effective 
dates are established, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), because the claim is denied, such additional notice is 
moot.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  Thus, the 
duties to notify and assist have been met.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for certain chronic conditions, including 
arthritis, may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

In this case, the Veteran seeks entitlement to service connection 
for urinary urgency and hesitancy, to include as secondary to 
service-connected lumbar strain with degenerative disc and joint 
disease.  

The Veteran's service-connected for lumbar strain with 
degenerative disc and joint disease is currently rated under 
Diagnostic Code 5242 of the Schedule for Rating Disabilities 
which provides for degenerative arthritis of the spine.  
Degenerative arthritis established by X-ray findings is evaluated 
on the basis of limitation of motion of the specific joint or 
joints involved.  See Diagnostic Code 5003.  Limitation of motion 
of the spine is rated pursuant to the criteria found in the 
General Formula for Diseases and Injuries of the Spine.  Note (1) 
of the General Formula for Diseases and Injuries of the Spine 
indicates that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
to be rated separately, under an appropriate diagnostic code.  

In December 2008, the Board found that it was unclear whether the 
Veteran's reported urinary urgency and hesitancy was a 
manifestation of the underlying lumbar strain with degenerative 
disc and joint disease; whether it was a separate disability 
secondary to the service-connected lumbar strain with 
degenerative disc and joint disease; or whether the Veteran has a 
current disability manifested by urinary urgency and hesitancy 
that is otherwise related to his period of active service.  In 
this regard, the Board noted that service connection may also be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.

Upon VA examination dated in May 2004, the examiner opined that 
because there was no atrophy of the posterior or anterior 
cervical muscles, that it was less than likely that the Veteran 
had any disability related to the urinary tract that could be 
discerned at the time of the examination.  Further, upon 
examination in January 2008, it appears that the examiner 
considered the Veteran's complaints of urinary urgency and 
hesitancy as symptomatology of erectile dysfunction, and 
therefore, did not provide a diagnosis or render an opinion as to 
the etiology of said urinary urgency and hesitancy.  Medical 
evidence of record, however, indicates that the Veteran has been 
noted to have a urinary problem on a number of occasions.  

Based on the foregoing, the Board remanded this matter in 
December 2008 in order to provide the Veteran with a VA 
examination, and a specific medical opinion as to the Veteran's 
current genitourinary disorder.  

A VA genitourinary examination was performed in February 2009.  
The examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination. The Veteran was 
noted to have urinary incontinence.  The Veteran reported onset 
of low back pain and radicular complaints in 2004 with onset of 
urinary incontinence within the past year.  The Veteran was found 
to have symptoms of urgency, hesitancy, weak or intermittent 
stream, and dribbling. Voiding frequency was indicated to be 
every 2 to 3 hours during the day and 2 times at night.  The 
Veteran was indicated to have stress incontinence.  Erectile 
dysfunction was also noted, with a likely etiology of vascular 
disease.  After examination, the Veteran was diagnosed with 
stress incontinence with the associated problem of urinary 
incontinence.  The examiner opined that the stress incontinence 
was not caused by or a result of the Veteran's time in the 
service.  The examiner explained that the Veteran's symptoms were 
recent in onset, and there was no evidence of such symptoms in 
the Veteran's service treatment records.  The examiner also 
opined that the stress incontinence was less likely as not (less 
than 50/50 probability) caused by or a result of lumbar strain 
with degenerative disc disease/degenerative joint disease or 
other neurologic etiology.  In this regard, the examiner stated 
that, for there to be a neurologic cause of the Veteran's stress 
incontinence, one would expect changes in the lumbar spine 
magnetic resonance imaging (MRI) study indicating spinal 
stenosis, which he stated was not the case.  The examiner further 
stated that the Veteran's other symptoms, namely weak stream, 
hesitation, dribbling, nocturia, frequency and urgency, in 
addition to the findings of enlarged prostate on examination plus 
the use of terazosin for a history of benign prostatic 
hypertrophy , would strongly point to benign prostatic 
hypertrophy as a source of the Veteran's symptomatology.

In November 2009, the Board found that a review of the February 
2009 examination report showed that the examiner addressed the 
relationship of the Veteran's urinary pathology and his period of 
service, to include whether it was due to his service connected 
lumbar spine disorder.  The Board also found, however, that it 
did not address whether the urinary pathology was aggravated by 
the service connected lumbar spine disorder.  

As the requested development had not been completed, further 
action was deemed necessary to comply with the Board's previous 
remand directives.  The RO was asked to request an examination 
addendum from the same examiner who conducted the February 2009 
VA genitourinary examination of the Veteran.  The examiner was 
asked to offer an opinion as to whether it is at least as likely 
as not that the Veteran's currently diagnosed urinary disorder 
was aggravated (i.e., permanently worsened) by the service 
connected lumbar strain with degenerative disc and joint disease.  

An addendum opinion dated in February 2010 was associated with 
the Veteran's claims file.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination. The examiner stated that it was less likely as not 
(less than 50/50 probability) that the Veteran's diagnosed 
urinary disorder was permanently aggravated by his service-
connected back disability.  In this regard, the examiner 
explained that the Veteran's urinary complaints, weak stream, 
hesitation, dribbling, nocturia, frequency/urgency, are all 
consistent with benign prostatic hypertrophy.  The examiner noted 
that the Veteran had been evaluated by the Urology Clinic and 
confirmed to have benign prostatic hypertrophy with bladder 
outlet obstruction.  The examiner also noted that the Veteran had 
an MRI of the lumbar spine with no indication of spinal stenosis, 
which would be expected if the low back condition were involved 
in the urinary symptoms.  

In this regard, the Board also notes that the Veteran has been 
seen by VA for his urinary complaints.  Specifically, the 
Veteran, in July 2009, August 2009, and January 2010 statements, 
asserts that in July 2009, a Dr. H., commented that the Veteran's 
urinary urgency and bladder pathology could be related to his 
back problem.  The treatment report referenced by the Veteran is 
part of the Veteran's VA treatment records and indicates that the 
Veteran underwent an ultrasound of the prostate that was found to 
be uneventful with no abnormal echoes.  No opinion regarding the 
etiology of the Veteran's urinary complaints was offered.  But 
even if such opinion had been offered as indicated by the 
Veteran, the Board finds that such opinion would be insufficient 
to support service connection on a secondary basis.  

Entitlement to service connection may not be based on speculation 
or remote possibility.  An opinion noting only that the Veteran's 
condition "could" be aggravated or related to service or a 
service-connected condition is insufficient to form a basis for a 
grant of service connection.  38 C.F.R. § 3.102 (2003).  See, 
e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that Veteran's time as a prisoner 
of war "could" have precipitated the initial development of his 
lung condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim); Winsett v. West, 
11 Vet. App. 420, 424 (1998) (physician's opinion in cause of 
death case that list of conditions submitted by appellant might 
be related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that they 
could have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. App. 
124, 127-28 (1998) (private physician's opinion that Veteran's 
preexisting service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed new 
and material evidence to reopen cause of death claim).  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's diagnosed urinary disorder.  While the Veteran has been 
diagnosed with this condition, there is no indication that this 
disability had its onset in active service or within one year of 
active service.  In addition, the February 2009 VA examiner, who 
examined the Veteran and his claims file, found no medical nexus 
between the Veteran's condition and his military service or his 
service-connected low back disability. 

In addition, the Board finds that the Veteran's urinary disorder 
was not aggravated by the Veteran's service-connected low back 
disability.  Here, the Board notes that the February 2009 VA 
examiner, in an addendum opinion dated in February 2010  
specifically found that it is not likely that the current urinary 
disorder was permanently aggravated by his service-connected back 
disability.

According to the United States Court of Appeals for Veterans 
Claims (Court), "the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the February 2009 and February 2010  medical opinions, based as 
they were on an examination of the Veteran and the Veteran's 
claims file, are most probative in this case.  

Here, the Board notes that the Veteran has contended on his own 
behalf that his urinary disorder is related to his service-
connected low back disability.  In this regard, the Board notes 
that lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's urinary disorder 
and his service-connected low back disability to be complex in 
nature.  See Woehlaert , supra.  (although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).   Therefore, as the Veteran has only provided 
his own conclusory statements regarding causation and  
aggravation, the Board finds that the Veteran's statements to be 
of little probative value as he is not competent to opine on such 
a complex medical question.  As such, the Board finds that the 
Veteran's contentions regarding his urinary disorder are 
outweighed by the competent and probative February 2009 and 
February 2010 VA medical examiner's findings.  

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim.  The Board may not base 
a decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a urinary disorder, to include urinary 
urgency and hesitancy and stress incontinence, is denied.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


